COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Ronald Wayne Schofield v. The State of Texas

Appellate case numbers: 01-19-00468-CR; 01-19-00469-CR; 01-19-00470-CR

Trial court case numbers: 85702-CR; 86224-CR; 86266-CR

Trial court:               412th District Court of Brazoria County

        The State has filed a motion to dismiss these appeals for lack of jurisdiction, asserting that
(1) the notices of appeal were untimely and (2) the certifications of defendant’s right to appeal
state that these are plea-bargain cases with no right of appeal. Accordingly, our Court requires a
clerk’s record to determine our jurisdiction. The district court clerk, however, has notified us that
the clerk’s records for these appeals have not been filed because appellant has not made
arrangements to pay for the records.

        Pursuant to Texas Rule of Appellate Procedure 34.5(c), the district clerk is directed to file
special clerk’s records on jurisdiction containing the final judgments in the above-referenced cases,
any post-judgment motion(s), any orders on post-judgment motions, the certifications of
defendant’s right to appeal, and any plea documents. See TEX. R. APP. P. 34.5(c)(1). The special
clerk’s records shall be filed in the First Court of Appeals within 10 days of the date of this order.
The cost of preparing these records will be assessed as part of the costs of these appeal upon
issuance of this Court’s judgment.

       It is so ORDERED.

Judge’s signature: ____/s/ Gordon Goodman______
                                Acting individually


Date: __August 8, 2019___